Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 				Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 9/2/2021. Acknowledgement is made to an amendment entered in an after final received 10/27/2021, which amended claims 1,5,10,13-17 and 20. Applicant’s amendment and remarks were carefully considered and were persuasive in overcoming the USC 101 rejection and since the claims on the merits were found to be allowable in the office action mailed 9/2/2021, the following reasons for allowance are provided below:
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1,3,5-10,12-17,19 and 20 are allowable.

	The independent claims are found to be allowable since the cited art of record does not fairly teach the claims as a whole. For instance, the cited art does not teach “receiving, by a processor and from a corresponding computing device of the
customer, anchor item data of an anchor item, the anchor item data including descriptive information metadata; determine, by the processor, categorical data of a category of a plurality of categories that corresponds to the anchor item; identifying, by the processor, a routine of a plurality of predetermined routines that corresponds to the categorical data of the anchor item, each routine of the plurality of predetermined routines being (i) based on an item purchasing behavior of the corresponding customer of the plurality of customers associated with the website and (ii) associated with a set of categorical data indicating a group of categories that are associated with the corresponding routine; generating, by the processor, relevant categorical data within the
identified routine by applying a ranking algorithm to the categorical data of the identified
routine and the categorical data of the anchor item, the relevant categorical data
indicating one or more categories that are associated with the identified routine and are
relevant to the anchor item, the one or more categories being associated with one or more relevant items; generating, by the processor, relevant item data from the relevant categorical data by applying an item recommendation model to item data that corresponds to the relevant categorical data; and based on the relevant item data, generating, by the processor and for each of the one or more relevant items, a graphical representation and a selectable feature, the selectable feature, when triggered, 

Discussion of most relevant art:
US Patents and PG-PUB
	(i) US Patent 11,195,112 to Chee et al. teaches “receiving one or more input compositions comprising one or more materials, assigning a material vector to each material, learning, for each of the input compositions, a composition vector based on the material vectors of the materials that form each composition, assigning predicted rating values having a confidence level to each of the composition vectors, selecting a composition to be rated based on the confidence levels, presenting the selected composition to be rated to a user, receiving a user rating for the composition to be rated; adjusting the predicted rating values and confidence levels of the composition vectors that have not been rated by the user, and generating a predictive model to predict a user's ratings for compositions when confidence levels of each composition vector is above a predetermined threshold value”. Chee, however, fails to render the application's above-mentioned limitations obvious.

(ii) US Patent 10,115,146 to Anderson et al teaches “scoring candidates for set recommendation problems. An example method includes repeating, for each code in code arrays for items in a set of items, determining a most common value for the code. 
(iii) US Patent 9,483,547 to Feller teaches “Recipes are hierarchically clustered into groups based on features of the recipes. Candidate clusters with a threshold number of clustered recipes having at least one feature in common are found by traversing the hierarchy. A plurality of clusters is selected for display to a user from among the candidates based on an objective function that considers the relevancy of the cluster as well as diversity of the clusters. A plurality of recipes within each selected cluster is selected for display to a user from among the recipes within the cluster based on an objective function that considers the quality of the recipe as well as the diversity of the recipes within the cluster. At least one feature that all of the recipes in a respective cluster have in common is used to generate a name for the cluster”. Feller, however, fails to render the application's above-mentioned limitations obvious.

(v) US PGPUB 20140074649 to Patel et al. teaches “ recommending items to a user. A method comprises detecting a user state, from a plurality of different enumerated user states, based on items that the user recently selected, and/or location data. Based upon the detected user state, a particular algorithm, from a plurality of algorithms, is selected for recommending items. Information about the recommended items is presented to the user. Responsive to presenting the information about the recommended items, input is received selecting one or more of the recommended items for at least one of: adding to a shopping list, or requesting a coupon. Examples of possible detected user states include a recipe state, a grocery shopping state, and a quick shopping-run state. In an embodiment, state detection occurs at a client device, such as a smartphone featuring a shopping list management application or coupon application. A server-side recommendation engine provides recommendations”. Patel, however, fails to render the application's above-

(vi) US PGPUB 20090234712 to Kolawa et al. teaches “representing user preferences in an N-dimensional preference topography and making recommendations based on such topography. The preference topography depicts user ratings of products in a recommendation database. Each product is represented by a product vector associated with N objectively measurable characteristics. The user rating of a product, therefore, represents the user's preference for the particular combination of the N objectively measurable characteristics making up the product. In making a recommendation of products to the user, the system assigns a rating to each product in the recommendation database based on the preference topography. The system then selects a plurality of maximally unique choices from the rated products for recommendation to the user. These maximally unique choices are calculated to be as diverse from one another as possible but still to the user's liking. In another embodiment of the invention, the system identifies portions of the N-dimensional rating space for which the user has indicated a positive association (a positive preference cluster) or a negative association (a negative preference cluster). In making a recommendation of a potential product, the system determines the similarities of products that fall in the positive preference cluster with the potential product. The system also takes into account the products that fall in the nearest negative cluster and determines the similarities with such products and the potential product. In one particular aspect of the invention, the system presents a virtual character for making the usage of the system more user-friendly and interesting. The 
Non-Patent Literature
(vii) Yang et al teaches “Recommendation plays an increasingly important role in our daily lives. Recommender systems automatically suggest to a user items that might be of interest to her. Recent studies demonstrate that information from social networks can be exploited to improve accuracy of recommendations. In this paper, we present a survey of collaborative filtering (CF) based social recommender systems. We provide a brief overview over the task of recommender systems and traditional approaches that do not use social network information. We then present how social network information can be adopted by recommender systems as additional input for improved accuracy. We classify CF-based social recommender systems into two categories: matrix factorization based social recommendation approaches and neighborhood based social recommendation approaches. For each category, we survey and compare several representative algorithms”. Yang, however, fails to render the application's above-mentioned limitations obvious.

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625